FILED
                             NOT FOR PUBLICATION                               APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANJIT SINGH JOHAL,                               No. 07-72357

               Petitioner,                        Agency No. A072-402-936

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Ranjit Singh Johal, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying Johal’s motion to reopen

and reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and reconsider, Cano-Merida


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny in part and dismiss in part

the petition for review.

      The BIA acted within its discretion in denying Johal’s motion to reopen and

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision, see 8 C.F.R. § 1003.2(b)(1), and Johal did not demonstrate

that the polygraph evidence submitted was unavailable or incapable of being

discovered at the time of his removal hearing, see Goel v. Gonzales, 490 F.3d 735,

738 (9th Cir.2007); 8 C.F.R. § 1003.2(c)(1).

      Additionally, the BIA considered Johal’s new evidence regarding his asylum

claim and acted within its broad discretion in determining the evidence was

insufficient to establish a prima facie showing of changed country conditions in

India. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical

question is . . . whether circumstances have changed sufficiently that a petitioner

who previously did not have a legitimate claim for asylum now has a well-founded

fear of future persecution.”).

      To the extent Johal challenges the BIA’s April 2, 2003 order, we lack

jurisdiction because this petition for review is not timely as to that order. See

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.


                                           2                                        07-72357